DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-22 are presented for examination.
	Claims 5 and 15 have been cancelled.

Claim Objections
2.	Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites the limitation "the UE data session information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the UE data session information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
 Appropriate correction is required.

Allowable Subject Matter
3.	Claims 17-19 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 10, 11-13, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elefant et al (hereafter, “Elefant”), US RE48,328 E.

Regarding claim 1, Elefant teaches a method for monitoring a network, the method comprising:
producing respective User Equipment (UE) location information (i.e., cell 20A, cell 20C) for a plurality of UEs (i.e., subscribers S-1, S-2) by tracking each of the plurality of UEs on each of a plurality of cells of the network (i.e., identify the subscriber device and its current cell location…forward the device/location identifiers along with the IP addresses of the associated IP sessions to BOS 200, Figs 2 and 4, and col. 7 lines 26-44);
producing respective UE data session performance information for data sessions of the plurality of UEs (i.e., provide NAE 230 with details regarding data transmission including relevant IP addresses, bandwidth usage, and the type of data being transmitted, Fig. 2 and col. 9 lines 5-15) , and
producing, using the UE location information and the UE data session information, real-time network metrics, the real-time network metrics including respective real-time performance information for the plurality of cells (i.e., cell 20A may be currently congested by its four subscribers with data connection…aggregate bandwidth in use for cell 20A is 4Mbps, col. 10 lines 7-34).

Regarding claim 2, Elefant teaches the method of claim 1, wherein the real-time network metrics  include network topology information including per-cell data session performance information for the plurality of cells (i.e., Figs 2 and 4, and col. 10 lines 7-29)

Regarding claim 3, Elefant teaches the method claim 1, comprising:
identifying, in real-time using the real-time network metrics, a cell of the plurality of cells having anomalous performance (i.e., col. 10 lines 7-14).

Regarding claim 10, Elefant teaches the method of claim 1, wherein the real-time performance information for the plurality of cells includes average user throughput, average active users, average connected users, video performance metrics, traffic composition, cell congestion level, or combinations thereof (i.e., col. 11 line 9-col. 12 line 3).

Regarding claim 22, Elefant teaches the method of claim 1, wherein producing the real-time network metrics comprises:
determining, using the UE location information and IP address information included in the UE data session performance information, associations between respective cells of the plurality of cells and the UE data session performance information (i.e., Fig. 4 and col. 7 lines 26-44); and
producing, using the UE data session performance information and the associations between the cells and the UE data session information, the respective real-time performance information for the plurality of cells (i.e. Fig. 4 and col. 10 lines 7-14).

Regarding claims 11-13, 20, and 21, those claims recite a non-transitory computer readable medium (CRM) having computer-executable instructions embodied thereon that when executed by at least one processor cause the processor to perform method claims 1-3, 10, and 22, discussed above, same rationale of rejections is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elefant, in view of Junpeng, CN 110728823 A.


Elefant  does not explicitly teach in response to determining that the cell is experiencing the performance anomaly, reporting performance information about the cell at an enhanced interval; and in response to determining that the cell is not experiencing the performance anomaly, reporting performance information about the cell at a normal interval, the normal interval being longer than the enhanced interval.
Junpeng teaches teach in response to determining that the cell is experiencing the performance anomaly, reporting performance information about the cell at an enhanced interval; and in response to determining that the cell is not experiencing the performance anomaly, reporting performance information about the cell at a normal interval, the normal interval being longer than the enhanced interval (i.e., abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Elefant, in response to determining that the cell is experiencing the performance anomaly, report performance information about the cell at an enhanced interval; and in response to determining that the cell is not experiencing the performance anomaly, report performance information about the cell at a normal interval, the normal interval being longer than the enhanced interval as taught by Junpeng. One would be motivated to do so to greatly reduce resource consumption (i.e., Junpeng, abstract).

Regarding claim 6, Elefant teaches the method of claim 4, comprising: periodically, according to an anomaly detection interval, determining whether the cell in the plurality of cells is experiencing the performance anomaly (i.e., col. 4 lines 20-26).

Regarding claims 14, and 16, those claims recite limitations that are similar to claims 4 and 6, same rationale of rejections is applied.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-4, 6, 10-14, 16, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/OANH DUONG/Primary Examiner, Art Unit 2441